Citation Nr: 1636087	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Veteran and his wife appeared and testified at a hearing held at the RO before a Decision Review Officer.  A transcript is in the claims file.  

This appeal was previously before the Board in February 2014 when the Veteran's claim for an increased rating for his service connected bilateral hearing loss was denied.  The claim for service connection for a bilateral eye disability was remanded for additional development, and has now been returned for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The February 2014 remand requested that the Veteran be afforded a VA examination in order to determine whether or not the Veteran had an eye disability, to include glaucoma, and whether or not any such disability was related to service.  

The Veteran was afforded a VA eye examination in April 2014.  The diagnoses were glaucoma suspect; superficial injury of the cornea of the left eye; and nuclear sclerosis.  The injury to the left eye was noted to have resulted in a very small scar inferior on the left cornea, but had otherwise healed without complications.  The examiner further indicated that the Veteran has diagnoses of glaucoma and cataracts, and stated that the Veteran has a history of fluctuating intraocular pressure in both eyes.  She added that this condition was less likely to be causally related to the Veteran's period of active service.  The only basis for this opinion was that spikes in pressure tend to be an inherited condition.  A May 2014 addendum states that VBMS (the Veteran's electronic claims file) had been reviewed, but no changes to the opinion or the reasons and bases that support it were recorded.  

The Board finds that the April 2014 examination and opinion are inadequate for two reasons.  First, the February 2014 Board remand asked the examiner to provide an opinion as to whether or not any diagnosed disability of the left or right eye was related to active service.  However, she failed to provide an opinion regarding any of the diagnoses rendered (as noted above).  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An opinion regarding the diagnoses must be obtained.  

Second, although the examiner states that that Veteran's claims file in VBMS was reviewed, the Board notes that while the May 1986 retirement examination states that the eyes were normal, it also indicates that the Veteran had high intraocular tension in each eye in the summary of defects at the end of the examination.  The April 2014 examiner did not comment on the significance of this finding, if any, in regards to the Veteran's current diagnosis of glaucoma.  

If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The failure of the examiner to comment on the findings shown on the May 1986 retirement examination renders the opinion inadequate, and an addendum should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  Return the April 2014 examination report to the examiner.  She should review the examination report as well as the Veteran's claims file.  At the conclusion of the review, the examiner should provide the following opinions:

a) Is it as likely as not that any of the Veteran's diagnosed eye conditions, to include glaucoma, were incurred during or as a result of active service?  In reaching this decision, the significance, if any, of the superficial injury to the left cornea should be discussed.  

b) Is it as likely as not that any of the Veteran's diagnosed eye conditions, to include glaucoma, was incurred during or as a result of active service?  In providing this decision, the significance of the bilateral intraocular pressures recorded on the May 1986 discharge examination, if any, must be discussed, as should the superficial injury to the left cornea.  

c) Does the Veteran have any residual disability other than the small scar noted on examination as a result of the in-service superficial injury to the left cornea?  If so, what is the diagnosis of this disability?  

Comprehensive reasons for all opinions should be provided.  If the April 2014 examiner is not available, the claims file should be forwarded to a VA examiner of at least equal qualifications in order to obtain the requested opinions.  An additional examination is not required unless deemed necessary by the new clinician.  If any clinician is unable to provide an opinion without resorting to speculation, then state whether the inability is due to the limits of their knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




